 



TRUST AGREEMENT
BETWEEN
ABERCROMBIE & FITCH CO.
AND
WILMINGTON TRUST COMPANY
OCTOBER 16, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
I.
  TRUST FUND     1  
 
           
II.
  PAYMENTS TO TRUST BENEFICIARIES     2  
 
           
III.
  THE TRUSTEE’S RESPONSIBILITY REGARDING PAYMENTS TO A TRUST BENEFICIARY WHEN AN
EMPLOYER COMPANY IS INSOLVENT     3  
 
           
IV.
  PAYMENTS TO COMPANY     4  
 
           
V.
  INVESTMENT OF TRUST FUND     5  
 
           
VI.
  INCOME OF THE TRUST     6  
 
           
VII.
  ACCOUNTING BY TRUSTEE     6  
 
           
VIII.
  RESPONSIBILITY AND INDEMNIFICATION OF TRUSTEE     6  
 
           
IX.
  AMENDMENTS, ETC., TO PLAN     9  
 
           
X.
  REPLACEMENT OF TRUSTEE     9  
 
           
XI.
  AMENDMENT OR TERMINATION OF AGREEMENT     10  
 
           
XII.
  SPECIAL DISTRIBUTIONS     10  
 
           
XIII.
  GENERAL PROVISIONS     11  
 
           
XIV.
  NOTICES     13  

-i-



--------------------------------------------------------------------------------



 



TRUST AGREEMENT
     This Trust Agreement (this “Agreement”) for the Abercrombie & Fitch
Nonqualified Savings and Supplemental Retirement Plan, the Supplemental
Executive Retirement Plan for Michael S. Jeffries and each and every other plan
set forth on Exhibit A (each a “Plan” and collectively the “Plans”) made as of
the 16th day of October, 2006 by and between Abercrombie & Fitch Co., a Delaware
corporation (the “Company”), and Wilmington Trust Company (the “Trustee”).
WITNESSETH:
     WHEREAS, certain individuals (“Participants”) who provide services to the
Company, or an affiliate of the Company (“Affiliate”), may become entitled to
benefits under the provisions of the Plans, as the same have been or in the
future may be amended or restated by the Company without amendment or
restatement to this Agreement, or any successor thereto (hereinafter the entity
for which a Participant provided services, including the Company, shall be
referred to as the “Employer Company”);
     WHEREAS, the Plans provide for certain income deferral and other benefits,
and the Company wishes to assure the payment to the Participants and their
beneficiaries (the Participants and their respective beneficiaries are
collectively referred to as the “Trust Beneficiaries”) of amounts due thereunder
(the amounts so payable are collectively referred to as the “Benefits”);
     WHEREAS, the Company wishes to establish a trust (the “Trust”) and to
transfer to the Trust certain assets which shall be held subject to the claims
of the creditors of each Employer Company to the extent set forth in Article III
until (i) paid in full to all Trust Beneficiaries as Benefits in such manner and
as specified in this Agreement unless a respective Employer Company is Insolvent
(as that term is defined below) at the time that such Benefits become payable or
(ii) otherwise disposed of pursuant to the terms of this Agreement; and
     WHEREAS, an Employer Company shall be considered “Insolvent” for purposes
of this Agreement at such time as the Employer Company (i) is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code, as
amended from time to time, or (ii) is unable to pay its debts as they become
due.
     NOW, THEREFORE, the parties establish the Trust and agree that the Trust
shall be comprised, held and disposed of as follows:
I. TRUST FUND
     1.1 Subject to the claims of creditors to the extent set forth in
Article III, the Company shall from time to time and pursuant to the terms of
each of the Plans deposit with the Trustee, in trust, cash or other property
acceptable to the Trustee, which shall become the principal of this Trust, to be
held, administered and disposed of by the Trustee as provided in this Agreement.
     1.2 This Trust shall be irrevocable.

-1-



--------------------------------------------------------------------------------



 



     1.3 The principal of the Trust and any earnings thereon shall be held in
trust separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes set forth in this Agreement. No Trust
Beneficiary shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Trust prior to the time that such assets are paid
to a Trust Beneficiary as Benefits as provided herein. Any rights created under
this Agreement shall be merely unsecured contractual rights of Trust
Beneficiaries with respect to the respective Employer Company. The obligation of
the Employer Companies to pay Benefits pursuant to this Agreement constitutes
merely an unfunded and unsecured promise to pay such Benefits.
     1.4 The Company may at any time and from time to time make additional
deposits of cash or other property in the Trust to augment the principal to be
held, administered and disposed of by the Trustee as herein provided, but no
payment of all or any portion of the principal of the Trust or earnings thereon
shall be made to the Company or other person or entity on behalf of the Company
except as herein expressly provided. The Trustee shall have no duty to enforce
any funding obligations of the Company.
     1.5 The Trust is intended to be a grantor trust, within the meaning of
section 671 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor provision, and shall be construed accordingly. The purpose of the
Trust is to assure that the obligations to the Participants pursuant to the Plan
are fulfilled. The Trust is neither intended nor designed to qualify under
section 401(a) of the Code or to be subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
II. PAYMENTS TO TRUST BENEFICIARIES
     2.1 Provided that the respective Employer Company is not Insolvent, the
Trustee shall from time to time, upon the direction of the Company make payments
of Benefits to each Trust Beneficiary from the assets of the Trust in accordance
with the direction received from the Company.
     2.2 The Trustee shall continue to pay Benefits to the Trust Beneficiaries
in accordance with Section 2.1 until the assets of the Trust are depleted,
subject to Section 11.2. If any current payment by the Trustee under the terms
of this Agreement would deplete the assets of the Trust below the amount
necessary to provide adequately for Benefits to be payable in the future
pursuant to the terms of the related Plan, the Trustee shall nevertheless make
the current payment when due. If, after application of the preceding sentence,
amounts in the Trust are not sufficient to provide for full payment of the
Benefits to which any Trust Beneficiary is entitled as provided in this
Agreement, the Company shall make the balance of each such payment directly to
the Trust Beneficiary as it becomes due.
     2.3 The Employer Company or an Affiliate may make payments of Benefits
directly to each or any Trust Beneficiary. The Employer Company or Affiliate
shall notify the Trustee in writing of its decision to pay Benefits directly at
least 10 days prior to the time amounts are due to be paid to a Trust
Beneficiary and may be reimbursed from the Trust upon submission of
documentation satisfactory to the Trustee to evidence that the payments were
properly made.

-2-



--------------------------------------------------------------------------------



 



     2.4 Nothing in this Agreement shall in any way diminish any rights of any
Trust Beneficiary to pursue such Trust Beneficiary’s rights as a general
creditor of the respective Employer Company with respect to Benefits or
otherwise, and the rights of each Trust Beneficiary under the respective Plan
shall in no way be affected or diminished by any provision of this Agreement or
action taken pursuant to this Agreement, except that any payment actually
received by any Trust Beneficiary shall reduce dollar per dollar amounts
otherwise due to such Trust Beneficiary pursuant to such Plan.
     2.5 The Company shall have the sole responsibility for all tax withholding
filings and reports. The Trustee shall withhold such amounts from distributions
as the Company directs and shall follow the instructions of the Company with
respect to remission of such withheld amounts to the appropriate governmental
authorities.
III. THE TRUSTEE’S RESPONSIBILITY REGARDING PAYMENTS TO
A TRUST BENEFICIARY WHEN AN EMPLOYER COMPANY IS INSOLVENT
     3.1 At all times during the continuance of this Trust, the principal and
income of the Trust shall be subject to claims of creditors of the respective
Employer Companies to the extent set forth in this Section 3.1. The Board and
the CEO of each Employer Company shall have the duty to inform the Trustee in
writing if either the Board or the CEO of the Employer Company believes that the
Employer Company is Insolvent. If the Trustee receives a notice in writing from
the Board or the CEO of the Employer Company stating that the Employer Company
is Insolvent or if a person claiming to be a creditor of the Employer Company
alleges in writing to the Trustee that the Employer Company has become
Insolvent, the Trustee shall independently determine within 30 days after
receipt of such notice whether the Employer Company is Insolvent. In making this
determination, the Trustee may engage the outside accountants of the Employer
Company to render an opinion as to the solvency of the Employer Company and
shall be fully protected under Section 8.6 in relying upon the advice of such
accountants. In addition, the Employer Company shall provide the Trustee or its
agents, including the outside accountants of the Employer Company, with any
information reasonably requested, and otherwise cooperate with the Trustee or
its agents in making the determination. Pending such determination, or if the
Trustee has actual knowledge or has determined that the Employer Company is
Insolvent, the Trustee shall discontinue or refrain from making payments to any
Trust Beneficiary of such Employer Company and hold those Trust assets,
including undistributed principal and income of the Trust, attributable to the
Trust Beneficiaries of such Employer Company for the benefit of the general
creditors of such Employer Company.
     3.2 The Trustee shall pay the Trust assets so designated to the extent
necessary to satisfy the claims of the creditors of the Employer Company as a
court of competent jurisdiction may direct. If the Trustee has discontinued or
refrained from making payments to any Trust Beneficiary pursuant to this
Section 3.1, the Trustee shall pay or resume payments to such Trust Beneficiary
in accordance with this Agreement if the Trustee has determined that the
Employer Company is not Insolvent, or is no longer Insolvent (if the Trustee
initially determined the Employer Company to be Insolvent), or pursuant to the
order of a court of competent jurisdiction. Unless the Trustee has actual
knowledge of Insolvency, or has received notice from the Board of the Employer
Company, the CEO of the Employer Company, or a person claiming to be a creditor
of the Employer Company alleging that the Employer Company is Insolvent, the
Trustee shall have no duty to inquire as to whether the Employer Company is
Insolvent and may rely on information concerning the Insolvency of the Employer
Company that has been furnished to the Trustee by any creditor of the Employer
Company or by any person (other than an employee or director of the Employer
Company) acting with apparent or actual authority with respect to the Employer
Company.

-3-



--------------------------------------------------------------------------------



 



     3.3 If the Trustee is precluded from paying Benefits from the Trust assets
pursuant to Section 3.1 and such prohibition is subsequently removed, the
Trustee shall pay the aggregate amount of all Benefits that would have been paid
to the Trust Beneficiaries in accordance with this Agreement during the period
of such prohibition, less the aggregate amount of Benefits otherwise paid to any
Trust Beneficiary by the Company or an Affiliate during any such period,
together with interest on the delayed amount determined at a rate equal to the
rate actually earned (including, without limitation, market appreciation or
depreciation, plus receipt of interest and dividends) during such period with
respect to the assets of the Trust corresponding to such net amount delayed. The
Company shall instruct the Trustee as to such amounts.
IV. PAYMENTS TO COMPANY
     4.1 Except to the extent expressly contemplated by Section 2.3 and this
Article IV, the Company shall have no right or power to direct the Trustee to
return any of the Trust assets to the Company before all payments of Benefits
have been made to all Trust Beneficiaries as provided in this Agreement. Trustee
shall be entitled to rely conclusively upon the Company’s written certification
that all such payments have been made.
     4.2 From time to time, the Company may determine for purposes of this
Section 4.2 the maximum present value of Benefits (regardless of vesting) that
could become payable under each of the Plans (the “Fully Funded Amount”) with
respect to all Trust Beneficiaries and the fair market value of the Trust
assets. For purposes of calculating the Fully Funded Amount, (a) with respect to
a Plan that is an account balance plan, the maximum present value of Benefits
payable to each Trust Beneficiary is the value of the account balances
(including contributions and earnings through the last completed calendar
quarter) of the Trust Beneficiaries under the Plan and (b), with respect to a
Plan, other than an account balance plan, the maximum present value of Benefits
payable to each Trust Beneficiary shall be the present value (determined as of
the last day of the last completed calendar quarter) of all future Benefits
payable under the Plan based on reasonable actuarial assumptions established by
the Company. The Company shall pay the fees of any appraiser engaged to value
any property held in Trust. Thereafter, upon the direction of the Company, the
Trustee shall pay to the Company the excess, if any, of the fair market value of
the Trust assets over 110% of the Fully Funded Amount plus sufficient assets to
pay (a) all premiums due and to become due on any life insurance policies held
in the Trust and (b) Trustee fees and expenses, for a period of the next
twenty-four months, provided, however, that such request must be accompanied by
a statement from the Company that sets forth the basis for the determination of
such excess and identifies the professional advisor used to calculate the
excess.
     4.3 The Company shall have the right at anytime, and from time to time in
its sole discretion, to substitute assets of equal fair market value for any
assets held by the Trust. This right is exercisable by the Company in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity. The Trustee shall have no responsibility for determining
whether such right has been properly exercised or for any investment losses that
may result from its exercise.

-4-



--------------------------------------------------------------------------------



 



V. INVESTMENT OF TRUST FUND
     5.1 The Company shall have sole investment discretion and responsibility
for the assets of the Trust, and the Trustee shall invest and reinvest, and act
with respect to, the assets of the Trust only as directed by the Company in
writing from time to time and shall have no investment review responsibility
therefor, and shall not render investment advice to any person in connection
with any investment options.
     5.2 Subject to such written investment guidelines issued by the Company,
the Trustee shall have investment discretion and responsibility for those assets
of the Trust for which it accepts such responsibility in writing to the Company;
provided, however, that the Trustee shall not have investment discretion for any
Company stock or insurance policies or contracts, investment discretion and
responsibility for which shall be retained by the Company as provided in Section
5.1.
     5.3 The Trustee shall have the power to invest the assets of the Trust, in
accordance with the provisions of Sections 5.1, 5.2, 5.5 and 5.6. The Trustee
shall not be liable for any failure to maximize income on such portion of the
Trust assets as may be from time to time invested or reinvested as set forth in
Sections 5.1, 5.2, 5.5, and 5.6, nor for any loss of principal or income due to
the liquidation of any investment that the Company directs as necessary to make
payments or to reimburse expenses under the terms of this Agreement.
     5.4 The Trustee shall have all rights conferred upon trustees under
Delaware law with respect to the investment of the trust assets.
     5.5 Unless directed otherwise by Company, the Trustee is specifically
authorized to invest idle, or otherwise uninvested cash in the service class
shares of the Wilmington Prime Money Market Portfolio (the “Prime MM
Portfolio”), a money market mutual fund managed by an affiliate of the Trustee.
Company acknowledges that the Prime MM Portfolio is an entity separate from
Wilmington Trust Company; and that shares in the Prime MM Portfolio are not
obligations of Wilmington Trust Company, are not deposits and are not insured by
the FDIC, the Federal Reserve or any other governmental agency. Wilmington Trust
Company or its affiliates are compensated by the Prime MM Portfolio for
investment advisory, custodian, shareholder servicing and other services, and
such compensation is described in detail in the prospectus for the Prime MM
Portfolio and is in addition to the compensation paid to Trustee hereunder with
respect to that portion of the Trust fund, if any, invested in the Prime MM
Portfolio.
     5.6 Trustee may hold that portion of the Trust fund as is appropriate for
the disbursement of funds in cash, without liability for interest,
notwithstanding Trustee’s receipt of “float” from such uninvested cash, by
depositing the same in any bank (including deposits which bear a reasonable rate
of interest in a bank or similar financial institution supervised by the United
States or a State, even where a bank or financial institution is the Trustee, or
is otherwise a fiduciary of the Plan), subject to the rules and regulations
governing such deposits, and without regard to the amount of such deposit.

-5-



--------------------------------------------------------------------------------



 



In addition, Trustee is specifically authorized to invest idle or otherwise
uninvested cash in a money market mutual fund selected by Trustee in its sole
discretion, including any money market fund associated with Trustee as described
in Section 5.5 above. Notwithstanding anything contained in Sections 5.5 or 5.6,
the Trustee shall not make any investment with respect to idle funds to the
extent such investment would not permit the Trustee to carry out within 5
business days any investment direction of the Company with respect to such
funds.
VI. INCOME OF THE TRUST
     During the continuance of this Trust, all net income of the Trust shall be
retained in the Trust.
VII. ACCOUNTING BY TRUSTEE
     The Trustee shall maintain such books, records and accounts as may be
necessary for the proper administration of the Trust assets, including such
specific records as shall be agreed upon in writing by the Company and the
Trustee. On or before the first Friday that follows the last Friday of each of
the Company’s fiscal months (with the Company to periodically provide to the
Trustee a copy of its fiscal calendar), the Trustee shall furnish to the Company
such information regarding the Trust as the Company and the Trustee shall agree
upon in writing. Within 60 days following the removal or resignation of the
Trustee, the Trustee shall render to the Company an accounting with respect to
the Trust assets as of the date of such termination, removal or resignation, as
the case may be. Upon the written request of the Company, the Trustee shall
deliver to the Company a written report setting forth the amount held in the
Trust and a record of the deposits made to the Trust by the Company.
     Upon the expiration of 180 days from the date of Trustee’s annual,
quarterly, monthly or any other accounting, the Trustee shall be forever
released and discharged from all liability and further accountability to Company
or any other person with respect to the accuracy of such accounting and all acts
and failures to act of Trustee reflected in such accounting, except to the
extent that Company shall, within such 180-day period, file with Trustee
specific written objections to the accounting. Neither Company, any participant
nor any other person shall be entitled to any additional or different accounting
by Trustee and Trustee shall not be compelled to file in any court any
additional or different accounting. For purposes of regulations promulgated by
the FDIC, Trustee’s account statements shall be sufficient information
concerning securities transactions effected for the Trust, provided that
Company, upon written request, shall have the right to receive at no additional
cost written confirmations of such securities transactions, which shall be
mailed or otherwise furnished by the Trustee within the timeframe required by
applicable regulations.
VIII. RESPONSIBILITY AND INDEMNIFICATION OF TRUSTEE
     8.1 The duties and responsibilities of the Trustee shall be governed solely
by and limited to those expressly set forth in this Agreement without reference
to the terms of the Plan, and no implied covenants or obligations shall be read
into this Agreement against the Trustee. By way of example, but without limiting
the matters subject to the foregoing sentence, Trustee shall have no
responsibility with respect to the administration or interpretation of the Plan,
payment of Plan benefits other than from the assets of the Trust, the
calculation of tax to be withheld, reported and/or paid to taxing authorities
and (if applicable pursuant to the fee schedule) withholding, remitting, or
reporting to taxing authorities of taxes other than from payments made with
Trust assets to Plan participants and other than as directed by Company, or
maintaining participant records with respect to the Plan.

-6-



--------------------------------------------------------------------------------



 



     8.2 If all or any part of the Trust assets are at any time attached,
garnished, or levied upon by any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by a court affecting such property or any part of such
property, then and in any of such events the Trustee shall be authorized to rely
upon and comply with any such order, judgment or decree, and it shall not be
liable to the Company or any Trust Beneficiary by reason of such compliance even
though such order, judgment or decree subsequently may be reversed, modified,
annulled, set aside or vacated.
     8.3 The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that the
Trustee shall incur no liability to anyone for any action taken or not taken
pursuant to the terms of this Agreement. Each of the Company and the Trustee
shall discharge its responsibility for the investment, management and control of
the Trust assets, as applicable, solely in the interest of the Trust
Beneficiaries, for the administration of this Trust, and for the exclusive
purpose of assuring that, to the extent of available Trust assets, and in
accordance with the terms of this Agreement, all payments of Benefits are made
when due to the Trust Beneficiaries and all fees and expenses of the Trust are
paid.
     8.4 The Trustee may consult with legal counsel (who shall not be counsel
for the Company) to be selected by it.
     8.5 The Trustee shall be reimbursed by the Company for its reasonable
expenses incurred in connection with the performance of its duties (including,
but not limited to, the fees and expenses of counsel, accountants and others
incurred pursuant to Sections 3.1, 8.4 or 8.10 for which the Company has
received prior written notice from the Trustee, provided that such notice shall
only be provided with respect to fees and expenses of an individual professional
which Trustee reasonably expects to exceed $5,000), and shall be paid fees as
agreed to in writing by the Company on the one hand and the Trustee on the other
hand, from time to time for the performance of such duties in the manner
provided by Section 8.6.
     8.6 The Company agrees to indemnify and hold harmless the Trustee from and
against any and all liabilities, suits, damages, losses, claims or expenses
incurred of whatsoever kind and nature (including, but not limited to, expenses
of investigation and fees and disbursements of legal counsel to the Trustee, and
further including any taxes imposed on the Trust assets or income of the Trust)
arising out of or in connection with the performance by the Trustee of its
duties, other than such damages, losses, claims or expenses arising out of the
Trustee’s gross negligence (except that with respect to the safekeeping of
assets or the settlement of trading activity, the standard shall be negligence)
or willful misconduct.

-7-



--------------------------------------------------------------------------------



 



The Trustee shall not be required to undertake or to defend any litigation
arising in connection with this Trust Agreement unless it be first indemnified
by the Company against its prospective costs, expenses and liabilities
(including, without limitation, attorneys’ fees and expenses), and the Company
agrees to indemnify the Trustee and be primarily liable for such costs, expenses
and liabilities. Any amount payable to the Trustee under Section 8.5 or this
Section 8.6 shall be paid by the Company promptly upon demand by the Trustee,
and in the event that the Company fails to make such payment within 30 days of
such demand, then it shall be paid from the Trust assets. In the event that
payment is made to the Trustee from the Trust assets, the Trustee shall promptly
notify the Company in writing of the amount of such payment. The Company agrees
that, upon receipt of such notice, it will deliver to the Trustee to be held in
the Trust an amount in cash equal to any payments made from the Trust assets to
the Trustee pursuant to Section 8.5 or this Section 8.6. The failure of the
Company to transfer any such amount shall not in any way impair the Trustee’s
right to indemnification, reimbursement and payment pursuant to Section 8.5 or
this Section 8.6. The provisions of this Section 8.6 shall survive termination
of this Agreement.
     8.7 At the direction of the Company, the Trustee may vote any stock or
other securities and exercise any right appurtenant to any stock, other
securities or other property it holds, either in person or by general or limited
proxy, power of attorney or other instrument.
     8.8 The Trustee may hold securities in bearer form and may register
securities and other property held in the Trust fund in its own name or in the
name of a nominee, combine certificates representing securities with
certificates of the same issue held by the Trustee in other fiduciary
capacities, and deposit, or arrange for deposit of, property with any
depository; provided that the books and records of the Trustee shall at all
times show that all such securities are part of the assets of the Trust.
     8.9 All rights associated with assets of the Trust shall be exercised by
the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with the Participants.
     8.10 The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals, who may be agents,
accountants, actuaries, investment advisors, financial consultants, or otherwise
act in a professional capacity, as the case may be, for the Company or with
respect to the Plans, to assist the Trustee in performing any of its duties.
Subject to the requirements of Section 8.5, all expenses in connection with this
Section shall be allowed as authorized expenses of the Trust, and if the Trust
assets are not sufficient to cover such expenses, shall be payable by the
Company.
     8.11 (a) As directed by the Company, the Trustee shall take all actions in
order to collect any life insurance, annuity, or other benefits or payments of
which the Trust is the designated beneficiary. The Company shall pay directly
all premiums and other charges due thereon in a timely manner, or direct the
Trustee to pay all such premiums and charges that are not so paid by the
Company. To the extent the Trustee has cash or its equivalent readily available
for such purpose or policy loans and/or dividends are available, the Trustee
shall pay premiums due with such cash or its equivalent or policy loans and/or
dividends, as directed by the Company. If the Trustee does not have sufficient
cash or its equivalent readily available and policy loans and dividends are not
available, then the Company shall direct the Trustee to liquidate other assets
held in the Trust to generate the necessary cash.

-8-



--------------------------------------------------------------------------------



 



          (b) The Trust shall be named sole owner and beneficiary of each life
insurance policy held in the Trust and shall have full authority and power to
exercise all rights of ownership relating to the policy, except (i) the Trustee
shall have no power, other than in accordance with Articles IV and XI hereof, to
name a beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, to lend to any person the proceeds of any borrowing against
such policy or to surrender any policy or allow any policy to lapse at any time
when there are other assets in the Trust that can be disposed of or otherwise
used to generate any cash necessary to maintain the policy, and (ii) to the
extent necessary to give effect to the provisions of any split-dollar life
insurance arrangement policy, and the Trustee shall act with respect to any such
policy only as directed by the Company.
          (c) The Trustee shall have the power, at the direction of the Company,
to exchange that portion, if any, of the life insurance coverage on any
Participant that is in excess of the amount of such coverage necessary to
provide sufficient proceeds to pay the corresponding amount of Benefits, for
additional life insurance coverage on other Participants. At the direction of
the Company, the Trustee shall also have the power to acquire additional life
insurance coverage on Participants through application for new life insurance.
     8.12 Trustee shall have no responsibility or liability with respect to:
(a) the truth or accuracy of any representation or warranty made in any
application or related document provided to the insurer in connection with the
issuance or renewal of any insurance policies or insurance contracts, including
any representation that the person on whose life an application is being made is
eligible to have a contract issued on his or her life; (b) the selection or
monitoring (ongoing or periodic) of any insurance policies or insurance
contracts held in the Trust or the insurers issuing such policies or contracts;
(c) the payment of premiums with respect to such policies or contracts (other
than out of assets in the Trust in accordance with Section 8.11(a)); or (d) the
exercise of any rights relating to any such policies or contracts except as
directed in writing by Company.
IX. AMENDMENTS, ETC., TO PLAN
     Any amendment, restatement, successor or other change in a Plan or the
addition of a new Plan that would materially increase the responsibilities or
liabilities of the Trustee or materially change its duties shall also require
the consent of the Trustee.
X. REPLACEMENT OF TRUSTEE
     The Trustee may resign and be discharged from its duties after providing
not less than 90 days’ notice in writing to the Company. The Trustee may be
removed at any time upon notice in writing by the Company. No such removal or
resignation shall become effective until the effectiveness of the acceptance of
the Trust by a successor trustee designated in accordance with this Article X.
If no successor trustee is appointed within a reasonable period of time, the
Trustee shall petition a court of competent jurisdiction to appoint a successor
trustee.

-9-



--------------------------------------------------------------------------------



 



Any successor trustee shall be (or be under common control of) a national
banking association with market capitalization exceeding $500,000,000. Upon the
acceptance of the Trust by a successor trustee, the Trustee shall release all of
the moneys and other property (net of a reserve for such amount as may be
necessary for the payment of the Trustee’s fees and expenses incurred prior to
resignation or removal) in the Trust to its successor, who after such time shall
for all purposes of this Agreement be considered to be the “Trustee.” In the
event of its removal or resignation, the Trustee shall duly file with the
Company a written statement or statements of accounts and proceedings as
provided in Section 7.1 for the period since the last previous accounting of the
Trust.
XI. AMENDMENT OR TERMINATION OF AGREEMENT
     11.1 This Agreement may be amended at any time and to any extent by a
written instrument executed by the Trustee and the Company; and provided,
however, that no amendment shall have the effect of (a) making the Trust
revocable (b) altering Section 8.11(b) or 11.2 hereof or (c) depriving any Trust
Beneficiary of any Benefits already vested under a Plan.
     11.2 The Trust shall terminate at such time as the Trust no longer contains
any assets, or contains assets that, in the sole judgment of the Trustee, are
insubstantial in relation to the actual and potential liabilities of the Trustee
to pay Benefits under the terms of this Agreement and any other amounts to be
paid from the assets of the Trust, including, without limitation, the fees and
expenses of the Trustee and counsel. Notwithstanding the previous sentence, if
payments under a Plan with respect to any Trust Beneficiary are the subject of
litigation or arbitration, the Trust shall not terminate and the funds held in
the Trust with respect to such Trust Beneficiary shall continue to be held by
the Trustee until the final resolution of such litigation or arbitration. The
Trustee may assume that no Plan is the subject of such litigation or arbitration
unless the Trustee receives written notice from a Trust Beneficiary or the
Company with respect to such litigation or arbitration. The Trustee may rely
upon written notice from a Trust Beneficiary as to the final resolution of such
litigation or arbitration.
     11.3 Upon a termination of the Trust as provided in Section 11.2, any
assets remaining in the Trust, less all payments, expenses, taxes and other
charges under this Agreement as of such date of termination, shall be returned
to the Company.
XII. SPECIAL DISTRIBUTIONS
     12.1 It is intended that (a) the creation of, transfer of assets to, and
irrevocability of, the Trust will not cause the Plan to be other than “unfunded”
for purposes of Title I of ERISA; (b) transfers of assets to the Trust will not
be transfers of property for purposes of Section 83 of the Code, or any
successor provision thereto, nor will such transfers or irrevocability cause a
currently taxable benefit to be realized by a Trust Beneficiary pursuant to the
“economic benefit” doctrine; and (c) pursuant to Section 451 and Section 409A of
the Code, or any successor provision thereto, amounts will be includable as
compensation in the gross income of a Trust Beneficiary in the taxable year or
years in which such amounts are actually distributed or made available to such
Trust Beneficiary by the Trustee.

-10-



--------------------------------------------------------------------------------



 



     12.2 Notwithstanding anything to the contrary contained in the Plan, if the
Company obtains an opinion of tax counsel selected by the Company to the effect
that based upon any of the following occurring after the date of this Agreement:
(a) change in the federal tax or revenue laws, (b) a decision in a controlling
case, (c) a published ruling or similar announcement issued by the Internal
Revenue Service, (d) a regulation issued by the Secretary of the Treasury, (e) a
decision by a court of competent jurisdiction involving a Trust Beneficiary, or
(f) a closing agreement made under Section 7121 of the Code, or any successor
provision thereto, that is approved by the Internal Revenue Service and involves
a Trust Beneficiary, it is more likely than not that an amount is includible in
the gross income of a Trust Beneficiary in a taxable year that is prior to the
taxable year or years in which such amount would, but for this Section 12.2,
otherwise actually be distributed or made available to such Trust Beneficiary by
the Trustee, then, to the extent permitted under Section 409A of the Code and
any regulations or other guidance issued thereunder, the Company shall direct
the Trustee to distribute to each affected Trust Beneficiary an amount equal to
the amount determined to be includible in gross income in such prior taxable
year.
     12.3 Notwithstanding anything to the contrary contained in the Plan, if a
Trust Beneficiary provides evidence satisfactory to the Company demonstrating
that, as a result of an assertion by the Internal Revenue Service, a final
nonappealable binding determination has been made with respect to a taxable year
of such Trust Beneficiary that an amount is includible in the gross income of
such Trust Beneficiary in a taxable year that is prior to the taxable year in
which such amount would, but for this Section 12.3, otherwise actually be
distributed or made available to such Trust Beneficiary by the Trustee, then, to
the extent permitted under Section 409A of the Code and any regulations or other
guidance issued thereunder, the Company shall direct the Trustee to distribute
to such Trust Beneficiary an amount equal to such amount determined by the
Internal Revenue Service to be includible in gross income in such prior taxable
year.
XIII. GENERAL PROVISIONS
     13.1 The Company shall, at any time and from time to time, upon the
reasonable request of the Trustee, provide information, execute and deliver such
further instruments and do such further acts as may be necessary or proper to
effectuate the purposes of this Trust. Any action required to be taken by the
Company shall be by (i) resolution of its board of directors or (ii) by the
written direction of one or more of its president, any vice president or
treasurer or assistant treasurer, or (iii) by such other person or persons as
shall be authorized by one or more of its president, any vice president or
treasurer or assistant treasurer or by resolution of its board of directors,
which resolution shall be filed with the Trustee. The Trustee may take or omit
to take any action in accordance with written direction purporting to be signed
by such an officer of the Company or other authorized person, or in reliance
upon a certified copy of a resolution of the board of directors which the
Trustee believes to be genuine. The Trustee shall have no responsibility or
liability for any action taken by the Trustee in accordance with any such
resolution or direction.
     13.2 Each Exhibit referred to in this Agreement shall become a part of this
Agreement and is expressly incorporated by reference upon delivery to and
receipt by the Trustee.

-11-



--------------------------------------------------------------------------------



 



     13.3 This Agreement sets forth the entire understanding of the parties with
respect to its subject matter and supersedes any and all prior agreements,
arrangements and understandings between the parties. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and legal representatives.
     13.4 This Agreement shall be governed by and construed in accordance with
the laws of Delaware, without giving effect to the principles of conflict of
laws thereof.
     13.5 If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
     13.6 (a) The preamble to this Agreement shall be considered a part of the
agreement of the parties as if set forth in a section of this Agreement.
             (b) The headings and table of contents contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.
     13.7 The right of any Trust Beneficiary to any benefit or to any payment
may not be anticipated, assigned (either at law or in equity), alienated or
subject to attachment, garnishment, levy, execution or other legal or equitable
process except as required by law. Any attempt by any Trust Beneficiary to
anticipate, alienate, assign, sell, transfer, pledge, encumber or charge the
same shall be void. The Trust assets shall not in any manner be subject to the
debts, contracts, liabilities, engagements or torts of any Trust Beneficiary.
     13.8 Each Participant (and, where applicable, each successor) is an
intended beneficiary under this Trust, and as an intended beneficiary shall be
entitled to enforce all terms and provisions with the same force and effect as
if such person had been a party to the Agreement.
     13.9 Notwithstanding any other provision, the parties’ respective rights
and obligations under Section 13.8 shall survive any termination or expiration
of this Agreement.
     13.10 In no event will Trustee have any obligation to provide, and in no
event will Trustee provide, any legal, tax, accounting, audit or other advice to
Company with respect to the Plan or this Trust. Company acknowledges that it
will rely exclusively on the advice of its accountants and/or attorneys with
respect to all legal, tax, accounting, audit and other advice required or
desired by Company with respect to the Plan or this Trust. Company acknowledges
that Trustee has not made any representations of any kind, and will not make any
representations of any kind, concerning the legal, tax, accounting, audit or
other treatment of the Plan or this Trust.
     13.11 Company acknowledges that Trustee is not an advisor concerning or a
promoter with respect to the Plan or the Trust, but merely is a service provider
offering the Trust services expressly set forth in this Agreement. In
particular, Company acknowledges that Trustee is not a member of a joint venture
or otherwise a partner with Company’s accountants, auditors, consultants or with
any other party, with respect to the Plan or this Trust.

-12-



--------------------------------------------------------------------------------



 



     13.12 Company represents and warrants that the Plan and the administration
thereof and the establishment of this Trust comply with applicable law and the
Company shall take reasonable action to maintain compliance therewith.
     13.13 Trustee shall have no liability for any losses arising out of delays
in performing the services which it renders under this Trust Agreement which
result from events beyond its control, including without limitation,
interruption of the business of Trustee due to acts of God, acts of governmental
authority, acts of war, riots, civil commotions, insurrections, labor
difficulties (including, but not limited to, strikes and other work slippages
due to slow-downs), any action of any courier or utility, mechanical or other
malfunction, and electronic interruption.
XIV. NOTICES
     For all purposes of this Agreement, any communication, including without
limitation, any notice, consent, report, demand or waiver required or permitted
to be given shall be in writing and shall be effective upon receipt of such
notice and may be delivered (i) personally, (ii) by facsimile, or (iii) by mail
and addressed as follows:

         
If to the Company, to:
  Abercrombie & Fitch Co.
6301 Fitch Path
New Albany, Ohio 43054
Attention: Assistant Treasurer  
 
     
If to the Trustee, to:
  Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Attention: Corporate Retirement Services  
 
     
If to a Participant, to:
  the address of such Participant most recently listed in the Company’s records,

provided, however, that if any party or such party’s successors shall have
designated a different address by notice to the other parties, then to the last
address so designated.

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Trustee caused this Agreement to be
executed on its behalf as of the date first above written.

                              WILMINGTON TRUST COMPANY       ABERCROMBIE & FITCH
CO.
 
                           
By:
  /s/ Jennifer Matz       By:   /s/ Peter A. Hutt            
 
                           
 
  Vice President           Peter A. Hutt, VP/Treasurer            

-14-



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN
This page intentionally left blank

A-1